Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/3/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Quintero Padron et al. (U.S. Patent Application Publication No. 2020/0335225, hereinafter Quintero)  Han et al. (U.S. Patent Application Publication No. 2017/0357760, hereinafter Han).   Yao et al. (U.S. Patent Application Publication No. 2013/0085773, hereinafter Yao). 
 	With respect to claims 1, 7 and 13, Yao discloses a method, computer readable medium and apparatus to generate a trained model for first privacy protected data associated with a first facility, the method comprising: 
.g. Yao, paragraphs 0007-0029, and paragraphs 0052 and 0054, “…harnessing the massive amounts of healthcare data that exist among multiple sources and turning that data into prediction models…facilitate the building of prediction models based on diverse datasets from multiple sources without the need to de-identify the healthcare data…In practice, a particular healthcare center (PHC) enters its dataset into a Model Deconstruction and Transfer (MDT) platform…The MDT platform includes a variable library (VL), which allows the PHC to select variables that will be used to generate and validate the prediction model.  Once the prediction model is established, the PHC may further utilize the MDT platform to extract statistical features and/or components from the prediction model and send those features and/or components to a third party who can in turn reassemble the statistical features and/or components, together with statistical features and/or components from other facilities (i.e., the multiple sources), into a Model Component Library (MCL),  The multi-source-derived MCL may be applied to other data sets to train and/or validate prediction models that represent diverse patient profiles originating from multiple sources”.
 	Yao discloses the third party can reassemble the statistical features and/or components from other facilities into a MCL, the MCL may be applied to other sets to train and/or validate 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature from multiple facilities to just two facilities as a matter of design choice.

 	With respect to claim 2, Yao discloses the method of claim 1, wherein the metadata is indicative of a relationship between the features, types of data sources associated with the features, and the model to be trained (e.g. Yao, paragraph 0057). 

 	With respect to claim 3, Yao discloses the method of claim 1, wherein the features are based on risk factors, wherein the features are selected based on an importance associated with the risk factors, and wherein the training the model is further based on the selected features (e.g. Yao, paragraphs 0018 and 0024).

 	With respect to claim 4, Yao discloses the method of claim 1, wherein the determining the sample of the first privacy protected data associated with the first facility is based on a volume of the first privacy protected data (e.g. Yao, paragraph 0027). 

 	With respect to claim 5, Yao discloses the method of claim 1, wherein the model is trained to output risk factors, importance values for each of the risk factors, and a readmission risk score (e.g. Yao, paragraphs 0018 and 0042).

 	With respect to claim 6, Yao discloses the method of claim 1, further comprising executing the trained model against the first privacy protected data periodically, and generating a visualization comprising the output of the trained model, the visualization being updated periodically (e.g. Yao, paragraphs 0057 and 0069). 
	
	With respect to claims 7-18, the claims are computer readable and apparatus claims that are similar to method claims 1-6.  Therefore, claims 7-18 are rejected based on the similar rationale.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/TONGOC TRAN/Primary Examiner, Art Unit 2434